Whitfield, J.
The portions of the indictment that are material here are as follows: “That James Bradley, late of said county, on the 30th day of Ai>ril, A. D. 1918, in the County of Suwannee and State of Florida, was the father of a child under the age of 21 years, to-wit, Bertha Bradley, and was under the legal duty and obligation to provide for the said Bertha Bradley necessary clothing, shelter, protection, medical attention, treatment and care, and that said James Bradley then and there had the means and ability to provide the same and that the said Bertha Bradley ivas then and there weak, ill, feeble, suffering from serious burns, destitute, infirm and unable to care for herself and to procure for herself necessary medical treatment, care and attention; and he the said James Bradley did then and there unlawfully, feloniously and by culpable negligence wilfully neglect and refuse to provide the necessary medical treatment, care and attention for the said Bertha Bradley’s health and comfort, whereby the health and bodily affliction of the said Bertha was greatly injured and accelerated; and he the said James Bradley afterwards, to-wit, on the next succeeding day and on every day between the said day first named and on the day of the' death of the said Bertha Bradley hereafter to be mentioned, did then and there unlawfully, *653feloniously, and by culpable negligence, refuse and neglect to provide her the said Bertha Bradley with the necessary medical treatment, care and attention-necessary for the safe-guarding and protection of the health and life of her the said Bertha Bradley, the said James Bradley being then and there on all said days and times the father of the said Bertha Bradley and then and there having the means to provide the said Bertha Bradley the necessary medical treatment, care and attention, and being! under the legal duty and obligation to provide the same as aforesaid, and she, the said’ Bertha Bradley, then and there having no means to provide the same as aforesaid and being then and there weak, ill, feeble, suffering from serious burns, destitute and infirm as aforesaid; by reason whereof the said Bertha Bradley did then and there on all days and times before mentioned until the 22nd day of June, A. D. 1918, did sicken and languish with a. mortal sickness and feebleness of body so as aforesaid | created, produced and accelerated by the culpable neglect i aforesaid of the said James Bradley and by the culpable and unlawful refusal and neglect of the said James Bradley to provide her the said Bertha Bradley with the necessary medical treatment, care and attention, until on the said 22nd day of June, A. E. 1918, in the county of Gadsden, and State of Florida, at which last mentioned place the said Bertha Bradley had been removed for treatment, the said Bertha Bradley of and from said mortal sickness created, produced and accelerated by said culpable neglect of said James Bradley as aforesaid did then and there die; and so the said James Bradley her the said Bertha Bradley in manner and form and by the means and culpable neglect aforesaid did unlawfully kill and slay.”
*654To a judgment of conviction imposing a penalty for manslaughter the defendant took writ of error.
Section 3209, General Statutes, 1906, enacts that/“The killing of a human being by the act, procurement or culpable negligence of another, in cases where such killing shall not be justifiable or excusable homicide nor murder, according to the provisions of this article, shall be deemed manslaughter^/and shall be punished by imprisonment in the State prison not exceeding twenty years, or imprisonment in the county jáil not exceeding one year, or by fine not exceeding five thousand dollars.”
This is not a charge that the father did “wilfully deprftjfe his child of necessary medical attention” under Section 3238, General Statutes, 1906. Section 3209 does not refer to Section 3238 in defining the crime of manslaughter.
The intent of a statute is the law. A statutory definition of a felony should not by construction or interpretation be extended to cover acts or omissions of persons that are not within' the intent of the statute, for only the lawmaking power can legally designate or define the criminal offenses for which penalties may be imposed. Milton v. State, 40 Fla. 251, 24 South. Rep. 60; 16 C. J. 65; State v. Fontenot, 112 La. 628, 36 South. Rep. 630; Ex parte Bailey, 39 Fla. 734, 23 South. Rep. 552. “Where the charge is a crime it must have clear legislative basis.” United States v. George, 228 U. S. 14, text 22, 33 Sup. Ct. Rep. 412. “It is the legislature, not the court, which is to define a crime, and ordain its punishment.” United States v. Wiltberger, 5 Wheat. (U. S.) 76, text 95. “It is necessary that a sufficient statutory authority should exist for declaring any act or omission a criminal offence.” United States v. Eaton, 144 U. S. 677, 12 Sup. Ct. Rep. 761. “It *655is axiomatic that statutes creating and defining crimes cannot be extended by intendment, and that no act, however wrongful, can be punished under such a statute unless clearly within its terms. ‘There can be no constructive offences, and before a man can be punished, his case must be plainly and unmistakably within the statute.” United States v. Lacher, 134 U. S. 624; Endlich on the Interpretation of Statutes, Sec. 329, 2nd ed.; Pomeroy’s Sedgwick on Statutory and Constitutional Construction, 28.” Todd v. United States, 158 U. S. 278, text 282, 15 Sup. Ct. Rep. 889.
There is no statute in this State specifically making the failure or refusal of a father to provide medical attention for his child, a felony, and the general definition of manslaughter contained in the statute, does not appear to cover a case of this nature. Neither the allegations of the indictment nor the evidence adduced at the trial show “the killing of” the child “by the act, procurement or culpable negligence of” the father; Whatever motive may have prompted filie father in failing and refusing to provide medical attention for his severely burned daughter, such failure and refusal, however reprehensible, does not appear to be within the letter or intent of the statute making “the killing of a human being by the act, procurement or culpable negligence of another,” a felony called manslaughter. It is not claimed that the allegations and proofs show that any “act” or “procurement” of the father caused the death of the child. Nor can it be fairly said that the allegations or proofs show that any “culpable negligence” of the father caused “the killing of” the child. Manifestly the death of the child was caused by the acci-| dental burning in which the father had no part. The attentions of a physician may or may not have prevented the burning from causing the death of the child; but the *656absence of medical attention did not cause “tlie killing” of the child, even if the failure or refusal of the father to provide medical attention was “culpable negligence” within the intent of the statute. This case is essentially different from Hampton v. State, 50 Fla. 55, 30 South. Rep. 421.
Judgment reversed.
Browne, C. J., and Taylor and Ellis, J. J., concur.
West, J., dissents'.